50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James A. BRYANT-EL, Petitioner.
No. 94-8105.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 22, 1995.

James A. Bryant-El, petitioner pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
James Bryant-El filed this mandamus petition apparently seeking the recusal of a judge of the Baltimore City Circuit Court, a judge of the Circuit Court for Baltimore County, and a United States magistrate judge.  He alleges that the magistrate judge was biased when he approved Bryant-El's arrest warrant because of the magistrate judge's involvement in earlier judicial proceedings related to his arrest.


2
An order directing recusal of a judge will be granted only upon a showing of extra-judicial bias.  In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).  Familiarity with the facts stemming from prior judicial proceedings is insufficient.  Id. Therefore, there is no basis for mandamus relief based on the allegations against the magistrate judge.  As for the other judges, this Court has no mandamus jurisdiction over them.  See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  We grant leave to proceed in forma pauperis and deny Bryant's petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED